Citation Nr: 0526760	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  93-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
1991 for service connection for major depression with 
psychotic features.

2.  Entitlement to an effective date earlier than February 5, 
1991 for Dependents' Educational Assistance benefits under 38 
U.S.C. Chapter 35 (Chapter 35 benefits).


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in New 
Orleans, Louisiana.  In February 2003, the RO granted service 
connection for major depression, and assigned an effective 
date for service connection of February 5, 1991.  The veteran 
appealed the issue of entitlement to an earlier effective 
date for service connection.  In June 2004, the RO increased 
the veteran's evaluation for his major depression to 100 
percent, and determined that eligibility for Chapter 35 
benefits was established as of February 5, 1991.  The veteran 
appealed the issue of entitlement to an earlier effective 
date for Chapter 35 benefits.  

In March 2003, the veteran's representative indicated in a 
notice of disagreement that a hearing was desired before a 
decision review officer at the RO.  However, in a statement 
received by the RO in August 2003, the veteran's 
representative stated that he wished to withdraw the request 
for a hearing.  See 38 C.F.R. § 20.702(e) (2004).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1980, the RO 
denied the veteran's claim for service connection for 
depressive neurosis.

2.  On March 1, 1982, the veteran filed to reopen his claim 
for service connection for an acquired psychiatric disorder.
   .
3.  The veteran abandoned his March 1982 claim.

4.  On February 5, 1991, the RO received the veteran's 
application to reopen his claim for service connection for an 
acquired psychiatric disorder.

5.  In February 2003, the RO granted service connection for 
major depression with psychotic features on the basis of new 
and material evidence; the RO assigned an effective date of 
February 5, 1991 for service connection, a 100 percent 
rating; and for eligibility for Chapter 35 benefits.

6.  Prior to February 5, 1991, the evidence of record does 
not show that the veteran had a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
5, 1991 for service connection for major depression with 
psychotic features have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2004).

2.  The criteria for an effective date earlier than February 
5, 1991 for Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 C.F.R. 
§§ 3.159, 3.807, 21.3020, 21.3021 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Earlier Effective Date for Service Connection - Major 
Depression 

A.  Background

The veteran asserts that he is entitled to an earlier 
effective date for service connection for his major 
depression.  It has been argued that the correct effective 
date is as early as March 1, 1982.  See veteran's 
representative's statement, dated in August 2004.  

The Board initially notes that this claim has a complex 
history, which will be briefly outlined as follows: in 
September 1980, the veteran filed a claim for service 
connection for an acquired psychiatric disorder.  In October 
1980, the RO denied the claim.  In March 1, 1982, the veteran 
filed to reopen his claim for service connection an acquired 
psychiatric disorder.  On April 1, 1982, the RO sent him a 
letter requesting that he provide medical evidence in support 
of his claim.  There was no response received within one year 
of this letter.  On February 5, 1991, the veteran filed to 
reopen his claim for service connection an acquired 
psychiatric disorder.  In May 1991, the RO determined that 
new and material evidence had not been presented to reopen 
the claim.  

In January 1992, the veteran filed a notice of disagreement.  
See 38 C.F.R. § 20.201 (2004).  In February 1992, the RO 
rebuilt the claims folder because the original file could not 
be located, and in October 1992, the RO again determined that 
new and material evidence had not been presented to reopen 
the claim.  That same month, a statement of the case was 
issued, and in December 1992 a substantive appeal was 
received.  See 38 C.F.R. §§ 19.29, 20.202 (2004).  In 
February 1995, the Board remanded the claim for additional 
development.  In its Remand, the Board noted that it was not 
possible to tell when the veteran's claim had previously been 
denied from the rebuilt claims folder.  The Board therefore 
recharacterized the issue as "service connection for an 
acquired psychiatric disorder."  In December 1997, the Board 
denied the claim after noting that additional material, to 
include other volumes of the claims files, had been 
recovered, and that the issue was properly characterized as 
"whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder other than post-
traumatic stress disorder."  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 1999, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's December 1997 
decision.  In December 1999, the Court issued an Order 
vacating the December 1997 Board decision.  In July 2000, the 
Board remanded the claim for additional development.  

In February 2003, the RO granted service connection for major 
depression with psychotic features, and assigned an effective 
date of February 5, 1991 for service connection.  The veteran 
has appealed the issue of entitlement to an effective date 
earlier than February 5, 1991, for service connection for 
major depression with psychotic features.  

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A review of the claims files shows that in September 1980, 
the veteran filed a claim for service connection for an 
acquired psychiatric disorder.  In October 1980, the RO 
denied the claim.  The veteran was notified of this decision, 
and of his appellate rights, in November 1980.  There was no 
appeal, and this decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In March 1, 1982, the veteran filed to reopen his claim for 
service connection an acquired psychiatric disorder.  On 
April 1, 1982, the RO sent him a letter requesting that he 
provide medical evidence in support of his claim (hereinafter 
"April 1982 request for evidence").  However, there is no 
record of a reply within one year of the date of this letter.  
Accordingly, the Board finds that this claim was abandoned.  
See 38 C.F.R. § 3.158.  Under such circumstances, should the 
right to benefits be finally established, compensation shall 
commence not earlier than the date of filing the new claim.  
Id.  

On February 5, 1991, the veteran filed to reopen his claim 
for service connection for an acquired psychiatric disorder.  
In February 2003, the RO granted service connection for major 
depression with psychotic features, and assigned an effective 
date of February 5, 1991 for service connection.  

The Board finds that the claim must be denied.  The veteran 
has argued for an effective date for service connection that 
is commensurate with his March 1982 claim, and he has 
submitted a great deal of evidence showing that he suffered 
from an acquired psychiatric disorder prior to the February 
5, 1991 the effective date for service connection.  However, 
the RO's rating action of October 1980 became final, and as 
there was no response within one year to the RO's April 1982 
request for evidence, the claim is considered to be 
abandoned.  In such cases, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of any claim which was previously and finally denied.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  In this case, the 
RO received the veteran's application to reopen his claim for 
service connection for an acquired psychiatric disorder on 
February 5, 1991.  This is many years after his separation 
from service, and it is the current effective date for the 
award of service connection for major depression.  Review of 
the claims files fails to reveal any communication from the 
veteran or his representative that may be construed as 
indicating intent to seek or apply for service connection for 
an acquired psychiatric disorder that is dated between the 
abandoned March 1982 claim and February 5, 1991.  See 38 
C.F.R. §§ 3.1(p), 3.155(a).  Given the foregoing, the 
earliest possible effective date for the grant of service 
connection is February 5, 1991.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

In reaching this decision, the Board has considered the 
veteran's arguments that an effective date in March 1, 1982, 
or, in the alternative, June 2, 1983, is warranted.  See 
veteran's representative's statement, dated in August 2004.  
With regard to the March 1982 date, it is argued that the 
veteran's application to reopen his claim that was received 
on March 1, 1982 identified three private health care 
providers from whom VA failed to obtain treatment records.  
In addition, it is argued that the RO's April 1982 notice 
letter "did not specifically inform him that his application 
was incomplete because his application did not contain the 
medical records which were listed on his application," and 
did not inform him of his appeal rights.  Finally, in 
essence, it is argued that given the foregoing, the veteran's 
March 1982 claim must be considered to be unadjudicated.  
Citing 38 C.F.R. § 3.156(b), 3.400(h), 3.400(q); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997). Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995); Isenhart v. Derwinski, 3 Vet. App. 
177, 179 (1992); Morris v. Derwinski, 1 Vet. App. 260 (1991).  

However, as previously noted, in the April 1982 notice 
letter, the RO requested that the veteran provide medical 
evidence in support of his claim.  There is no record of a 
reply within one year of the date of this letter.  This claim 
is therefore considered to have been abandoned.  38 C.F.R. § 
3.158.  None of the authorities cited by the veteran's 
representative pertain to abandoned claims and/or provide a 
basis to find that the veteran's March 1982 claim was not 
abandoned.  In this regard, to the extent that the veteran's 
representative has cited Morris v. Derwinski, 1 Vet. App. 260 
(1991), the Court in Morris essentially upheld a Board 
decision which determined that the appellant had abandoned 
two claims pursuant to 38 C.F.R. § 3.158.  The Court noted 
that in each case, VA had notified the appellant that 
additional evidence was required in order to complete his 
application for benefits, and that in each case the appellant 
had failed to respond.  The Court rejected an argument that 
VA had never "ruled upon" these claims, stating, "That is 
precisely the point; the VA was never able to adjudicate 
appellant's claim because appellant failed to respond to the 
VA's request for evidence."  Id. at 265.  The Court further 
noted that the Supreme Court of the United States had held 
that persons dealing with the Government were charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  Id.  The Court concluded 
that, even though the veteran might have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  
Therefore, an effective date in March 1982 is not warranted.  

With regard to the argument that an effective date of June 2, 
1983 is warranted, the record shows that the veteran 
submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) on June 2, 1983.  

Depending upon the circumstances, a claim by a veteran for 
compensation may be considered a claim for pension; and a 
claim by a veteran for pension may be considered a claim for 
compensation.  Stewart v. Brown, 10 Vet. App. at 18.  The 
word "may" signifies that the Secretary is instructed to 
exercise his discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it.  Id.  The issue in this case is whether there 
is evidence that could be construed as "evincing a belief in 
entitlement" to service connection for an acquired 
psychiatric disorder, to include whether the veteran offered 
a link between an acquired psychiatric disorder and his 
active service.  See id at 19; see also 38 C.F.R. § 3.155(a); 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that 
before an RO can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it, and that the 
mere presence of medical evidence does not establish an 
intent of the part of a claimant to seek service connection 
for a disorder).  

The Board first points out that the veteran had previously 
sought, and been denied, entitlement to service connection 
and compensation in October 1980, and that this is evidence 
that he had at least some understanding of the application 
process for entitlement to disability compensation.  See 
Stewart, 10 Vet. App. at 19.  Furthermore, in his June 1983 
application, the veteran did not claim in-service incurrence.  
In fact, he indicated that his psychiatric condition began 
after separation from service.  Specifically, in item #24 
("nature of sickness, disease or injuries for which this 
claim is made and date each began"), the veteran wrote 
"nervous condition - 1977" (the veteran was separated from 
service in August 1974).  In addition, a subsequent "note" 
on the application form states, "Items 26, 27, and 28 need 
NOT be completed unless you are now claiming compensation for 
a disability incurred in service."  (emphasis in original).  
In this case, the veteran left items 26,  27 and 28 blank, 
except for notations of "none" and "n/a."  In summary, 
there was no statement that VA could construe as "evidencing 
a belief in entitlement" to service connection for an 
acquired psychiatric disorder; the RO therefore treated his 
June 1983 application as a claim for nonservice-connected 
pension benefits.  Given these facts, the Board cannot 
conclude that the VA was obligated to consider the veteran's 
claim for pension benefits in June 1983 as a claim for 
disability compensation.  Therefore, an effective date in 
June 1983 is not warranted.  

As a final matter, the veteran and his representative appear 
to be asserting that records of VA and private psychiatric 
treatment submitted between June 1983 and February 1991 
constitute informal claims under 38 C.F.R. § 3.157.  That 
regulation first restates the general principle that the 
effective date of compensation will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.157(a).  Thereafter, it specifically provides 
that, once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of one of the specified types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  When medical evidence is from a private 
physician, the effective date of the claim will be the date 
of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

The Board finds that 38 C.F.R. § 3.157 does not provide a 
legal basis for an earlier effective date.  Under 38 C.F.R. § 
3.157, medical evidence may constitute an informal claim once 
a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree.  
38 C.F.R. § 3.157(b).  In this case, prior to the RO's 
February 2003 decision that granted service connection for 
major depression, the RO had disallowed service connection 
for an acquired psychiatric disorder ("depressive 
neurosis") in September 1980 because the evidence did not 
show that it was related to service.  As previously stated, 
the veteran abandoned his claim filed in March 1982.  The RO 
had never disallowed compensation for an acquired psychiatric 
disorder because it was "not compensable in degree."  Given 
the foregoing, the mere receipt of VA or non-VA medical 
records related to treatment for an acquired psychiatric 
disorder could not be construed as an informal claim under 38 
C.F.R. § 3.157.  LaLonde v. West, 12 Vet. App. 377, 382 
(1999); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

The veteran's representative has also argued that a statement 
(VA Form 21-4138), dated April 20, 1987, (a VA date stamp 
shows that it was received on April 12, 1987), was an 
informal claim.  In this document, the veteran stated, "This 
is to advise that I was admitted into the VAMC Gulfport, M.S. 
on 2/10/87 until 3/4/87 for treatment of a heart and nervous 
condition.  Please obtain these records and consider them 
along with my 2507 of 4/24/87."  

However, the Board first notes that a January 1987 deferred 
rating decision shows that the RO determined that the veteran 
had failed to report for the neuropsychiatric portion of his 
"2507" examination, that the evidence of record was 
insufficient to determine his continued eligibility to PT NSC 
(nonservice-connected pension), and that his benefits were to 
be suspended until he reported his willingness to undergo a 
neuropsychiatric examination.  In January and February of 
1987, the RO notified the veteran that it was going to 
discontinue his pension payments until he informed them of 
his willingness to report for an examination.  See RO's 
letters, dated January 28, 1987 and February 25, 1987.  In 
addition, the nearest "2507" (i.e., VA Form 21-2507) in 
time to the veteran's April 1987 statement is dated in March 
1987.  This form merely shows that the veteran was to be 
afforded heart and psychiatric examinations in association 
with his NSC benefits.  In June 1987, the RO restored the 
veteran's pension benefits, subject to examination in 24 
months.   In summary, the evidence shows that the veteran's 
April 1987 statement was made with regard to restoration of 
his pension payments.  It does not evidence a belief in 
entitlement to service connection for an acquired psychiatric 
disorder.  Therefore, the Board finds that the veteran's 
April 1987 statement is not an informal claim for service 
connection for an acquired psychiatric disorder.  See 
38 C.F.R. § 3.155.  

Finally, the veteran's representative has argued that on 
January 7, 1991, the RO received an informal claim, in which 
the veteran stated, "I disagree with denial of service-
connection for a nervous disorder."  The veteran went on to 
discuss his history of treatment and assert that his 
psychiatric disorder was related to his service.  However, 
the Board finds that this is not an informal claim.  First, 
although the veteran dated the form January 7, 1991, the VA 
date stamp indicates that it was received on January 10, 
1992.  Second, by its terms, this form was intended to be a 
notice of disagreement with the RO's May 1991 denial of his 
claim for service connection for a nervous disorder.  The 
Board notes that the veteran's appeal to the RO's May 1991 
decision was subsequently perfected, and that his claim was 
ultimately granted.  As such, this document may not serve as 
a basis for an earlier effective date.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than February 5, 1991, for service connection for major 
depression with psychotic features.  38 U.S.C.A. § 5107(b).  
The appeal is denied.


II.  Earlier Effective Date - DEA

In June 2004, the RO increased the veteran's rating for his 
service-connected major depression to 100 percent, and 
assigned an effective date of February 5, 1991 for the 100 
percent rating.  The RO further determined that the criteria 
for eligibility for Dependant's Educational Assistance under 
38 U.S.C. chapter 35 had been met as of February 5, 1991.  
The veteran appealed, asserting that an effective date prior 
to February 5, 1991 is warranted for educational assistance 
under Chapter 35.

Eligibility for Dependant's Educational Assistance under 38 
U.S.C. chapter 35 will be established if the veteran suffers 
from a "total disability permanent in nature".  38 U.S.C.A. § 
3500 (West 2002).  The term "total disability permanent in 
nature" means any disability rated total for purposes of 
disability compensation, which is based upon an impairment 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 3501 (a)(8) (West 2002).  VA 
regulations state that permanence total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b) (2004).

In Part I, the Board determined that the criteria for an 
effective date prior to February 5, 1991 for service 
connection for major depression have not been met.  The RO 
has assigned an effective date of February 5, 1991 for the 
veteran's 100 percent rating, and this is the earliest date 
upon which the veteran is shown to have met the criteria for 
benefits under 38 U.S.C.A. § Chapter 35.  Given the 
foregoing, the veteran's claim for an effective date prior to 
February , 1991 for benefits under 38 U.S.C.A. § Chapter 35 
must be denied.  


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
the General Counsel endorsed the notice requirements quoted 
immediately above, and held that, to comply with VCAA 
requirements, the Board must ensure that complying notice is 
provided unless the Board makes findings regarding the 
completeness of the record or as to other facts that would 
permit a conclusion that the notice error was harmless, 
including an enumeration of all evidence now missing from the 
record that must be a part of the record for the claimant to 
prevail on the claim.  VAOPGCPREC 7-2004 (July 16, 2004).  
Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

A VCAA-complying notice need not be provided in a document 
devoted solely to notifying the claimant of the information 
and evidence necessary to substantiate the claim; it may be 
provided in a document such as a statement of the case.  Id.  
In addition, the Pelegrini decision did not hold that VA's 
notice must contain the "magic" words of the statute or the 
regulation in order to comply with the content requirements 
of the 3.159 notice.  Id.  In this case, the RO sent the 
veteran statements of the case (SOCs) in June and November of 
2004.  Both of these SOC's contained the full text of 
38 C.F.R. § 3.159.  These SOCs therefore informed the veteran 
of the type of information and evidence necessary to support 
his claims, of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA, and he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Id.  In addition, in 
letters, dated in August 2003 and December 2004, the RO 
notified the veteran that time was being allowed for him to 
provide additional evidence in support of his claims.  
However, in a statement received in January 2005, the 
veteran's representative stated that the veteran had no new 
evidence to submit, and that he desired to have his claims 
adjudicated on the existing evidence and submitted legal 
argument.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The issues on appeal are 
claims for earlier effective dates which are based in large 
part on the date of receipt of the claim.  See e.g., 
38 C.F.R. § 3.400.  In this case, the record appears to be 
complete, and there is no allegation of missing evidence.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

An effective date earlier than February 5, 1991, for service 
connection for major depression with psychotic features is 
denied.

An effective date earlier than February 5, 1991, for 
Dependents' Educational Assistance benefits under 38 U.S.C. 
Chapter 35 benefits is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


